Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 12/30/2020.
Currently, claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 8,581,420, cited in IDS) in view of Huang et al. (US 2004/0245630, cited in IDS).
Pertaining to claim 1, Tsai shows, with reference to FIG. 4D, a semiconductor device comprising: 

a wire (12) on the substrate (column 3, lines 64-67); 
a first insulating film (14) including a first opening that partially exposes the wire (column 4, lines 11-14); 
a base portion (20) connected to a portion of the wire exposed via the first opening, and comprising a conductor including a recess corresponding to the first opening; and
a solder film (22a/b) on a surface of the base portion and that fills the recess.
Tsai fails to explicitly show the wire is connected to an electrode on the substrate.
However, the connection of such a wire from an electrode to an external connector such as a solder ball is recognized in the art as the conventional technology of a redistribution layer. Huang is hereby cited for teaching a redistribution arrangement. As shown in FIG. 1, wiring layer 120 is a redistribution layer that connects electrode 116 to external connector 150.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect the wiring of Tsai to an electrode on the substrate, as taught by Huang, with the motivation that such a structure acts as a bridge from a specific chip design to a standard packaging mode (para. [0006]). 

Pertaining to claim 2, an alloy layer including a material of the base portion and a material of the solder film is formed at an interface between the solder film and the base portion 
Pertaining to claim 3, the formula will inherently be satisfied at least at the beginning of the thermal process due to the excess amount of solder film that is not in the recess.
Pertaining to claim 4, the alloy layer would be covered with the solder film over the entire area of the base portion at least at the beginning of the thermal process upon diffusion of the Cu atoms.
Pertaining to claim 5, the surface of the solder film is flat in an area between the inclined surfaces.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Huang as applied to claim 1 above, and further in view of Kasai et al. (US 8,446,008).
Tsai in view of Huang teaches the device of claim 1 further comprising an external connection terminal (26a), but fails to teach the base portion is buried in the external connection terminal.
However, Kasai teaches in FIG. 3E that, for a similar semiconductor device structure, the external connection terminal 6 is formed in a manner such that the layers of the supporting bonding area, including base portion 12, are buried therein.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tsai in view of Huang in a manner such that the base portion (and all other portions) is buried in the external connection terminal, as taught by Kasai, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DANIEL LUKE/Primary Examiner, Art Unit 2896